Citation Nr: 0712011	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-16 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1963 
to December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for bilateral hearing loss had been received.  The RO, 
therefore, reopened this previously denied claim but 
determined that the evidence of record did not support a 
grant of the de novo claim for service connection for 
bilateral hearing loss.  

Although the RO has reopened the previously denied claim for 
service connection for bilateral hearing loss, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that the RO in the present case has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance.  

As will be discussed in the following decision, the Board 
finds that new and material evidence has, in fact, been 
received sufficient to reopen the previously denied claim for 
service connection for bilateral hearing loss.  Thus, the 
Board will grant this issue.  The de novo claim for service 
connection for bilateral hearing loss will be addressed in 
the REMAND portion of the decision below and is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge (VLJ) at the RO in April 2005, the veteran 
raised the issue of entitlement to service connection for 
tinnitus.  April 2005 hearing transcript (2005 T.) at 8-9.  
Further review of the claims folder indicates that, by the 
March 2003 rating action, the RO denied service connection 
for tinnitus.  Although notified of the decision, the veteran 
did not initiate an appeal of the denial.  Thus, the March 
2003 denial of service connection for tinnitus became final.  
38 U.S.C.A. § 7105 (West 2000); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).  
The issue of whether new and material evidence has been 
received sufficient to reopen a previously denied claim of 
entitlement to service connection for tinnitus is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an August 1981 decision, the RO denied service 
connection for hearing loss.  Although the veteran filed a 
timely notice of disagreement with this denial and a 
statement of the case regarding the claim was issued, he did 
not perfect an appeal by submitting a substantive appeal.   
 
2.  The evidence received since the RO's August 1981 denial 
of service connection for hearing loss is material and raises 
a reasonable possibility of substantiating the claim for 
service connection for such a disability.  



CONCLUSIONS OF LAW

1.  The RO's August 1981 decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 4005 
(West 1976); 38 C.F.R. §§ 3.104, 19.112, 19.118, 19.153 
(1981); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).   
 
2.  The evidence received since the RO's August 1981 
determination is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for bilateral hearing loss in the present case, the Board 
concludes that the new law does not preclude the Board from 
adjudicating this claim.  This is so because the Board is 
taking action favorable to the veteran with regard to this 
issue, and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

According to the relevant evidence available at the time of 
the August 1981 decision, audiological testing completed at 
the October 1963 enlistment examination showed hearing acuity 
(converted to ISO units) of 40 decibels at 500 Hertz in the 
veteran's right ear.  Subsequently, in July 1964, January 
1965, and April 1965, the veteran complained of hearing 
difficulty in his right ear but denied having a history of 
either ear trauma or recurrent infections.  Although physical 
examinations completed at the January and April 1965 
evaluation sessions provided findings of chronic right otitis 
externa and media and an audiogram conducted in January 1965 
showed hearing acuity (converted to ISO units) of 25 decibels 
at 500 Hertz in the veteran's right ear, the January 1965 
examining physician concluded that the veteran's hearing 
acuity was normal.  The doctor specifically stated that the 
audiological testing provided no evidence of hearing deficit 
in either of the veteran's ears.  Further, an audiogram 
conducted at the December 1965 separation examination 
demonstrated normal hearing acuity in both of the veteran's 
ears.  No post-service medical records were included in the 
claims folder.  

In August 1981, the RO considered these service medical 
records and determined that they did not provide competent 
evidence of a hearing loss disability associated with the 
veteran's active military duty.  In particular, the RO 
explained that, despite the veteran's complaints of hearing 
loss as well as the findings of otitis externa and otitis 
media in service, testing of his hearing acuity was always 
normal.  Thus, the RO denied service connection for hearing 
loss.  Approximately two weeks later in September 1981, the 
RO notified the veteran of the decision.  

Following receipt of notification of the August 1981 
decision, and specifically in March 1982, the veteran filed a 
notice of disagreement with the denial of his claim for 
service connection for hearing loss.  In April 1982, the RO 
issued a statement of the case on this issue.  However, the 
veteran did not file a substantive appeal and, thus, did not 
perfect an appeal of the denial of his claim for service 
connection for hearing loss.  Consequently, the RO's August 
1981 denial of service connection for hearing loss is final.  
38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 3.104, 19.112, 
19.118, 19.153 (1981); currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2006).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2006).  The 
regulation regarding new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2006).  The amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen finally 
decided issues which were received on or after August 29, 
2001.  In the present case, the veteran's request to reopen 
his claim for service connection for bilateral hearing loss 
was filed in December 2002.  Therefore, the amended 
regulation applies.  

According to the revised standard, new evidence is defined as 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  See 
also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  
In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the August 1981 rating action, there was no 
competent evidence of a diagnosed hearing loss disability 
associated with the veteran's service.  The additional 
records received since that prior decision now include such 
competent evidence.  Specifically, in an April 2003 letter, a 
private physician discussed the veteran's current hearing 
loss, which is manifested by speech discrimination scores of 
84% correct in his right ear and 92% correct in his left ear.  
Further, this doctor acknowledged the veteran's history of 
right otitis media (which includes an "initial ear infection 
. . . back . . . [in] the mid-1960s") as well as his history 
of military noise exposure.  

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosed bilateral 
hearing loss disability (for VA compensation benefit 
purposes) has been presented.  See 38 C.F.R. § 3.385 (2006) 
(which stipulates that impaired hearing disability for VA 
compensation benefit purposes requires competent evidence of 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz of 40 decibels or greater; auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz of 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test of less 
than 94 percent).  Moreover, the same physician who diagnosed 
a current hearing loss disability also acknowledged the 
veteran's in-service episodes of ear infections and exposure 
to noise.  The Board finds, therefore, that the additional 
evidence received since the last prior final denial of 
service connection for hearing loss in August 1981 raises a 
reasonable possibility of substantiating this issue.  See, 
38 C.F.R. § 3.156(a) (2006).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  See, 38 U.S.C.A. § 5108 & 38 C.F.R. § 3.156(a) (2006).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim for service connection for bilateral 
hearing loss, the appeal is granted to this extent only.  


REMAND

As previously discussed in this decision, audiological 
testing completed at the October 1963 enlistment examination 
showed hearing acuity of 25 decibels at 500 Hertz in the 
veteran's right ear.  Subsequently, in July 1964, January 
1965, and April 1965, the veteran complained of hearing 
difficulty in his right ear but denied having a history of 
ear trauma or recurrent infections.  Although physical 
examinations completed at the January and April 1965 
evaluation sessions provided findings of chronic right otitis 
externa and media and an audiogram conducted in January 1965 
showed hearing acuity (converted to ISO units) of 25 decibels 
at 500 Hertz in the veteran's right ear, the January 1965 
examining physician concluded that the veteran's hearing 
acuity was normal.  The doctor specifically stated that the 
audiological testing provided no evidence of hearing deficit 
in either of the veteran's ears.  Further, an audiogram 
completed at the December 1965 separation examination showed 
normal hearing acuity in both of the veteran's ears.  

Recently, in February 2003, the veteran underwent a VA 
audiological evaluation.  In the examination report, the 
examiner acknowledged having reviewed the veteran's claims 
folder, including in particular the in-service audiological 
complaints and findings.  VA audiological testing completed 
at the February 2003 examination reflected the following 
puretone thresholds:  20 decibels at 500 Hertz, 20 decibels 
at 1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, and 35 decibels at 4000 Hertz (in the veteran's 
right ear) and 15 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, and 20 decibels at 4000 Hertz (in the veteran's 
left ear).  The veteran had speech recognition scores of 
94 percent correct in each ear.  The examining audiologist 
diagnosed bilateral high frequency hearing loss which "does 
not resemble any acoustic notch and [which] is more 
suggestive of presbycusis."  

The Board acknowledges that these February 2003 speech 
recognition and specific decibel results do not support a 
finding of impaired hearing disability for VA compensation 
benefit purposes.  See, 38 C.F.R. § 3.385 (which stipulates 
that impaired hearing disability for VA compensation benefit 
purposes requires competent evidence of auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
of 40 decibels or greater; auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz of 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test of less than 94 percent).  

Two months later (in April 2003), however, the veteran 
underwent a private audiological evaluation.  The report of 
the examination provided only a graphical representation of 
(rather than exact) decibel results at each level tested for 
both of the veteran's ears.  The Board is precluded from 
applying these results to the criteria set forth at 38 C.F.R. 
§ 3.385 in order to determine the severity of the veteran's 
current hearing loss.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
However, in an accompanying letter also dated in April 2003, 
the examining physician explained that audiometric testing 
showed high frequency sensorineural hearing loss with an 
average air conduction of 21 decibels in the veteran's right 
ear and 26 decibels in his left ear as well as speech 
discrimination scores of 84% correct in his right ear and 92% 
correct in his left ear.  Clearly, these speech 
discrimination scores represent an impaired hearing 
disability for VA compensation benefit purposes.  See 
38 C.F.R. § 3.385.  

While the April 2003 examiner acknowledged the veteran's 
in-service episodes of ear infections and exposure to noise, 
the physician did not actually express an opinion associating 
these factors with the veteran's current hearing loss 
disability.  In fact, the doctor also noted that the veteran 
was exposed to additional noise at his post-service place of 
employment.  

Additionally, in May 2005, the veteran, through his 
representative, submitted copies of audiological tests which 
were completed between September 1986 and September 2004 and 
which reflect some degree of hearing impairment.  In light of 
the in-service audiological complaints and objective 
evaluation findings as well as the competent evidence of some 
degree of post-service hearing impairment, the Board believes 
that a remand of the veteran's de novo claim for service 
connection for bilateral hearing loss is necessary.  On 
remand, the veteran should be accorded a VA examination to 
determine the nature, extent, and etiology of any current 
hearing loss disability that he may have.  

Further review of the claims folder indicates that, in a 
statement dated and received at the RO on April 14, 2005, the 
veteran asserted that he "wish[ed] to continue . . . [his] 
appeal for an increased rating for . . . [his] hearing loss" 
and that he "would like a local hearing to discuss this 
matter."  The veteran further explained that, if necessary, 
he "would like to discuss this [matter] with the BVA Travel 
Board of which . . . [he had] an appointment later this 
month."  

Indeed, on April 21, 2005, the veteran presented testimony 
regarding his hearing loss claim before the undersigned VLJ 
at the RO.  However, in a letter subsequently dated on 
May 25, 2005, the RO informed the veteran of the scheduling 
of another personal hearing at the RO on July 20, 2005.  
Further, a VA Form 8, Certification Of Appeal, indicates that 
the veteran was accorded a travel board hearing and that a 
"[l]ocal hearing will [also] be scheduled."  A transcript 
of this RO hearing has not been associated with the claims 
folder.  In fact, no documentation (including a subsequent 
supplemental statement of the case (SSOC)) verifying that 
local hearing occurred is contained in the claims folder.  In 
this regard, the Board notes that the claims folder contains 
several handwritten notations from RO personnel who 
acknowledge that a temporary file has been created for the 
veteran.  On remand, therefore, an attempt should be made to 
procure, and to associate with the claims folder, this 
temporary file that has been created for the veteran.  

Moreover, in March 2005, the RO furnished the veteran and his 
representative a statement of the case (SOC) regarding the 
issue of entitlement to an initial disability rating greater 
than 70% for the service-connected post-traumatic stress 
disorder (PTSD).  In the statement dated and received at the 
RO on April 14, 2005, the veteran specifically stated that he 
"wish[ed] to continue . . . [his] appeal for an increased 
rating for . . . [his] PTSD."  In a notation handwritten on 
the April 14th, 2005 statement, RO personnel noted that the 
document was being "accepted as VA F[orm] 9" and that the 
issue was being assigned a docket number.  However, at the 
prehearing conference conducted just prior to the personal 
hearing before the undersigned VLJ at the RO on April 21, 
2005, a determination was made that the only issue to be 
discussed at the hearing was the veteran's hearing loss 
claim.  2005 T. at 2.  Indeed, neither the veteran, nor his 
representative, discussed the service-connected PTSD at the 
April 2005 personal hearing.  

In any event, the Board acknowledges that available evidence 
not included in the veteran's claims folder appears to show 
that this initial increased rating issue may have been 
granted in full (by the assignment of a 100% schedular 
evaluation).  Clarification is required to determine if an 
issue pertaining to the veteran's service-connected PTSD is 
currently in appellate status before the Board.  On remand, 
therefore, the temporary file that has been compiled for the 
veteran should be associated with his claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  The AMC should contact the RO to 
obtain the temporary file(s) compiled 
for the veteran.  All such temporary 
file(s) should be associated with the 
veteran's claims folder.  

2.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
bilateral hearing loss disability that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including audiological 
testing, should be conducted.  

All hearing loss pathology found on 
evaluation should be noted in the 
examination report.  The examiner 
should express an opinion as to whether 
there is at least a 50 percent 
probability or greater that any hearing 
loss shown on examination is in any way 
related to the veteran's service 
(including the multiple in-service 
complaints of hearing difficulty 
between July 1964 and April 1965 as 
well as the objective evaluation of 
findings of chronic right otitis 
externa and media in January and April 
1965).  Complete rationale should be 
provided for all opinions expressed.  

3.  The AMC should then re-adjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  (The SSOC 
should include only an issue pertaining 
to the service-connected PTSD that the 
veteran has perfected.)  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


